Per Curiam.
The judgment under review herein should be affirmed, for the reasons expressed in the opinion delivered by Mr. Justice Beed in the Supreme Court. We observe a slight inaccuracy in the opinion, where, after reciting the evidence of the collision and the fatal injuries to the plaintiff’s intestate, the opinion goes on to say: “It follows that the collision was either a pure accident, without the fault of anyone, or that it resulted from the fault of the defendant in maintaining a defective front platform upon the rear car.” The defective front platform had to do, not with producing the collision, but only with the fatal result to the plaintiff’s intestate. The reasoning of the opinion is not affected by this inaccuracy.
For affirmance — The Chancellor, Chief Justice, Garrison, Swayze, Trenchard, Parker, Minturn, Bogert, Vredenburgh, Vroom, Dill, Congdon, JJ. 12.
For reversal — None.